Gary, J. On the 8th day of April, 1889, the appellees recovered in the Superior Court a judgment against Henry Sweet, the husband of the appellant, for nearly §1,800, upon which execution was issued and returned nulla bona. When that suit was commenced does not appear. Attached to the declaration (common counts) was a bill of particulars of items of dates from July 26 to December 21, 1887, but no other evidence of indebtedness was put in in this case. Hpon that judgment the appellees filed a judgment creditor’s bill to subject to the satisfaction of it some real property conveyed by a third person to the appellant on the 29th day of Sej> tember, 1887, for a consideration, as is alleged, furnished by the husband. Hpon the mere fact that the consideration of a conveyance to a wife is furnished by her husband, no presumption of a resulting trust arises (2 Pom. Eq., Sec. 1039), and there is in this case no evidence of any trust by agreement of parties. If the appellees can reach the land, it must be only on the ground that the conveyance to her, and not to the husband, was a fraud upon them as his creditors. But to give them a standing upon this ground they must show that they were such creditors at the time of the conveyance, or that the conveyance was so made for the purpose of defrauding subsequent creditors. Tunison v. Chamblin, 88 Ill. 378. It is not contended that there -is any evidence of the last member of the above proposition, and therefore it is only necessary to consider whether there is any evidence of the first. There are some decisions that can not be defended, that with the aid of other evidence, not of itself sufficient, a judgment may help to make out proof against strangers to it, of the prior existence of the debt, for which it purports to have been rendered. They are cited in Sec. 605, 2 Black on Judgments. The precise question that is on this record has been decided several times in Alabama adversely to the appellees. On bills to set aside alleged fraudulent conveyances antedating the judgments, the judgments are not evidence that the debts existed when the suits were commenced. Troy v. Smith, 33 Ala. 469; Marshall v. Croom, 60 Ala. 121; Means v. Hicks, 65 Ala. 241. And that accords with the general principle that a judgment is, for or against strangers to it, evidence only of its own existence, and affects them only by the consequences that legally flow from that-existence. 2 Black on Judgments, Sec. 604; Schreiner v. High Court, etc., 35 Ill. App. 576; Sisk v. Woodruff, 15 Ill. 15. Without looking into the transactions between the appellant and her husband, the decree must be reversed upon the ground that the appellees have not put themselves into position to attack them. They have not shown that he owed them when the land was conveyed to her. The decree is reversed and the cause remanded for further proceedings not inconsistent with this opinion. Reversed and remanded.